Name: Commission Regulation (EC) No 1905/94 of 27 July 1994 on detailed rules for the application of Council Regulation (EC) No 399/94 concerning specific measures for dried grapes
 Type: Regulation
 Subject Matter: EU finance;  employment;  marketing;  foodstuff;  information and information processing
 Date Published: nan

 Avis juridique important|31994R1905Commission Regulation (EC) No 1905/94 of 27 July 1994 on detailed rules for the application of Council Regulation (EC) No 399/94 concerning specific measures for dried grapes Official Journal L 194 , 29/07/1994 P. 0021 - 0025 Finnish special edition: Chapter 3 Volume 59 P. 0192 Swedish special edition: Chapter 3 Volume 59 P. 0192 COMMISSION REGULATION (EC) No 1905/94 of 27 July 1994 on detailed rules for the application of Council Regulation (EC) No 399/94 concerning specific measures for dried grapesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 399/94 of 21 February 1994 concerning specific measures for dried grapes (1), and in particular Article 4 thereof, Whereas the detailed rules for application in the aformentioned Regulation must deal in particular with the specific measures to be implemented, their financing by the Community , the admissibility of applications and the procedure for the acceptance of the measures proposed; Whereas the nature of the various specific measures that may be proposed by the representative groups responsible for implementing them must be defined; Whereas the measures financed under this Regulation are not eligible for other Community or national aid; Whereas appropriate control measures and financial consequences should be provided for in order to ensure compliance with the obligations under this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: TITLE I General provisions Article 1 For the purposes of this Regulation: (a) 'A representative group with members in various branches of the industry' means any organization, whatever its status, which, as an aplicant, is capable of demonstrating at the time it submits its application, that: - its members are agricultural enterprises that produce dried grapes for processing, industrial enterprises that process them and enterprises that market them, and - it controls at least half the production of dried grapes of each variety in the area affected by the measures it proposes to implement; (b) 'Direct action' means any measures that are the subject of a contract of performance between the Commission and an applicant; (c) 'Indirect action' means any measures that are the subject of a contract of perfomance between a competent body appointed by each of the Member States and an applicant. Article 2 The programme of measures proposed by a representative group may include one or more of the measures listed in the second paragraph of Article 1 of Regulation (EC) No 399/94. The measures included in the programme may only be implemented after the contract has been signed. The duration of the proposed performance of the contract shall be the period indicated in the programme accepted according to the procedure described in Articles 8 and 9 of this Regulation. TITLE II Measures relating to quality Article 3 1. The vocational training measures referred to under (a) in the second paragraph of Article 1 of Regulation (EC) No 399/94 shall concern one or more of the following measures: - specialized seminars for each category of worker, - training visits, - the publication and distribution of audiovisual reference material, - training courses for quality controllers. 2. The Community shall contribute 90 % towards the financing of the measures. 3. These measures are indirect action within the meaning of Article 1 (c) of this Regulation. Article 4 1. The measures to improve transport and storage conditions referred to under (b) in the second paragraph of Article 1 of Regulation (EC) No 399/94 shall concern one or more of the following measures: - the establishment of reception and pre-sorting points for dried grapes that have not yet been processed, - the purchase of stackable plastic transport crates, - the purchase of pallets, - the purchase of handling equipment, - the equipping of sample control laboratories, and - the purchase of equipment for effective store management. 2. The Community shall contribute 70 % towards the financing of these measures. 3. These measures are indirect action within the meaning of Article 1 (c) of this Regulation. Article 5 1. The measures referred to under (c) in the second paragraph of Article 1 of Regulation (EC) No 399/94 shall comprise the following measures: - collating results of research already carried out and making them available to the persons responsible for the enterprises, - developing effective procedures for carrying out drying, cleaning, sorting and storage operations on the holding or at the plant, - developing rules for handling and sorting incoming dried grapes; creating a classification system compatible with international practice. 2. The Community shall contribute 70 % towards the financing of these measures. 3. These measures shall be submitted and conducted in direct collaboration with institutions and/or bodies competent in these areas. 4. These measures are indirect action within the meaning of Article 1 (c) of this Regulation. TITLE III Promotion measures Article 6 1. The market study referred to under (d) in the second paragraph of Article 1 of Regulation (EC) No 399/94 shall be carried out by the Commission as provided for in the second subparagraph or Article 2 of that Regulation. The study shall be the subject of an invitation to tender published in the 'C' series of the Official Journal of the European Communities. It is direct action within the meaning of Article 1 (b) of this Regulation. 2. The information programme referred to under (e) in the second paragraph of Article 1 of Regulation (EC) No 399/94 shall be carried out by the Commission as provided for in the second subparagraph of Article 2 of that Regulation. The programme shall be the subject of an invitation to tender published in the 'C' series of the Official Journal of the European Communities. It is direct action within the meaning of Article 1 (c) of this Regulation. 3. These measures shall be entirely funded by the Community. TITLE IV Administration of measures to promote quality Article 7 The measures referred to in Articles 3, 4 and 5 of this Regulation shall be proposed by representative groups within the meaning of Article 1 (a) of this Regulation, which shall also: - be qualified to implement the measures proposed, and - be able to guarantee that the works are satisfactorily completed. Article 8 1. Each applicant must have his registered place of business in a Member State. 2. Applications for Community financing shall be lodged, not later than 31 December 1994, with the competent body in the Member State in which the applicant has his registered place of business. The competent bodies are listed in the Annex hereto. 3. Applications shall include: (a) the name and address and the articles of incorporation of the applicant representative group; (b) all information relating to the measures proposed, with a detailed description and reasons, and an indication of the time required for implementation and the anticipated results; (c) a summary of programme indicating its main elements; (d) the price exclusive of taxes offered for each measure, expressed in ecus, with a breakdown of this amount by item together with the corresponding financing plan; (e) the studies on which the proposed measure is based if such studies are available; (f) the latest management report available and, where appropriate, the applicant's memorandum and articles of association and/or Rules of Procedure. 4. Applications shall be valid only where they are accompanied by a written underkating: (a) to comply with the provisions of the standard contract and the management criteria laid down by the Commission and made available to the applicant by the competent body; (b) to commission an assessment study, at the applicant's expense, of the measures caried out, if this is requested by the Commission or by the competent body to which the application for financing has been submitted; (c) not to accept other Community and national aid for the purposes of the measures part-financed by the Community under this Regulation; (d) to publicize clearly the Community contribution. Article 9 1. The competent body shall draw up a list of all the applications for financing which it has received within the time limit laid down in Article 8 (2) and shall send it to the Commission with a reasoned opinion on each of them not later than 31 January 1995. 2. Having informed the Management Committee for Products processed from Fruit and Vegetables, the Commission shall determine the successful applications at the earliest opportunity. Article 10 1. Applicants shall be informed individually of the outcome of their applications by the competent body as soon as the decision referred to in Article 9 (2) is notified to the Member State. 2. The competent bodies shall conclude contracts for the selected measures with the successful applicants within one month of notification of the decision to the Member State. To that end the bodies shall use the standard contract referred to in Article 8 (4) (a). 3. The contract shall not take effect until a security is lodged in favour of the competent body equal to 15 % of the amount of the Community financing, in order to ensure proper execution. If proof of the lodging of the security has not been received by the competent body within two weeks of the date of conclusion of the contract, the latter shall be void and shall not have any legal effect. 4. Securities shall be lodged in accordance with Commission Regulation (EEC) No 2220/85 (2). The primary requirement within the meaning of Article 20 of that Regulation shall be the implementation within the time limits laid down of the measures contained in the contract referred to in paragraph 2. 5. Failure to comply with the primary requirement or serious failure to comply with the undertakings listed in Article 8 (4) shall result in the contract being terminated. Article 11 1. The applicant may submit a single application for an advance as from the date on which the contract takes effect. The advance may cover a maximum of 30 % of the amount of Community financing. Advances shall be paid subject to provision in favour of the competent body of a security equal to 110 % of the advance, lodged in accordance with Regulation (EEC) No 2220/85. 2. Payments shall be made on the basis of quarterly invoices submitted together with the relevant supporting documents and an interim report on the performance of the contract up to 70 % of the total Community funding. The first invoices shall be submitted three months after the date on which the contract takes effect. 3. Applications for the balance shall be submitted to the competent body not later than the end of the fourth month following completion of the measures provided for in the contract. They shall be accompanied by: - the relevant supporting documents, - a statement summarizing the measures carried out, - a report assessing the results achieved to date and the use which may be made thereof. Except in cases of force majeure, failure to lodge applications for the balance accompanied by the documentation by the final date shall result in a reduction of 3 % of the balance per month of delay. 4. The balance shall be paid subject to verification of the documents referred to in paragraph 3. In the event of failure to comply with the primary requirement referred to in the second subparagraph of Article 10 (4), no payment shall be made except in cases of force majeure. Failure to comply with the other requirements shall result in the balance being reduced in proportion to the extent of the irregularity recorded. 5. The security referred to in paragraph 1 shall be released at the moment when the balance has been paid pursuant to paragraph 4. However: (a) if, pursuant to the third subparagraph of paragraph 4, the balance is reduced and the amount of the advance and of the payments referred to in paragraph 2 exceeds the final amount of the part-financing, the proportion of the security corresponding to the amount overpaid shall be forfeit; (b) failure to submit an application for the balance by the final date shall result in the security being forfeit in proportion to the reduction in the balance provided for in the second subparagraph of paragraph 3. 6. The competent body shall make the payments provided for in this Article within 60 days of receipt of applications for payment of the balance. However, it may defer the payments where further checks are required. 7. The competent body shall forward the assessment reports referred to in paragraph 3 to the Commission on the 30th day following receipt of the documents referred to in that paragraph, at the latest. 8. The operative event for the agricultural conversion rate in the case of the measures referred to in Article 6 shall be governed by Article 12 (1) of Commission Regulation (EEC) No 1068/93 (3). The operative event for the agricultural conversion rate in the case of the measures listed in Articles 3, 4 and 5 shall be the last day for the submission of applications in accordance with Article 8 (2). Article 12 1. The competent bodies shall take the necessary measures to verify: - the correctness of the information and supporting documents supplied, - fulfilment of all the contractual obligations, inter alia by means of technical, administrative and accounting checks at the premises of the contracting parties and any of their associates. Without prejudice to Council Regulation (EEC) No 595/91 (4), they shall inform the Commission immediately in writing of any irregularities discovered. 2. The Commission may monitor implementation of the measures, in particular by organizing meetings of experts and by means of on-the-spot checks. Article 13 1. In the case of undue payment, the beneficiary shall be obliged to reimburse the amounts in question plus interest calculated on the basis of the time elapsing between payment and reimbursement by the beneficiary. The interest rate applicable shall be the rate applied by the European Monetary Cooperation Fund to its operations in ecus, as published in the 'C' series of the Official Journal of the European Communities, in force on the date of the undue payment, plus three percentage points. 2. Amounts recovered, together with interest, shall be paid to the disbursing agencies or departments and deducted by the latter from expenditure financed by the European Agricultural Guidance and Guarantee Fund. Article 14 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 54, 25. 2. 1994, p. 3. (2) OJ No L 205, 3. 8. 1985, p. 5. (3) OJ No L 108, 1. 5. 1993, p. 106. (4) OJ No L 67, 14. 3. 1991, p. 11. ANNEX LIST OF COMPETENT BODIES PURSUANT TO ARTICLE 8 (2) "" ID="1">B> ID="2">Bureau d'intervention et de restitution belge (BIRB)"> ID="2">Rue de TrÃ ¨ves 82"> ID="2">B-1040 Bruxelles"> ID="2">Belgisch Interventie- en Restitutiebureau (BIRB)"> ID="2">Trierstraat 82"> ID="2">B-1040 Brussel"> ID="1">DK> ID="2">EF-Direktoratet"> ID="2">Nyropsgade 26"> ID="2">DK-1602 Koebenhavn V"> ID="1">D> ID="2">Bundesamt fuer Ernaehrung und Forstwirtschaft (BEF)"> ID="2">Adickesallee 40"> ID="2">D-60322 Frankfurt am Main"> ID="2">Postfach 18 01 07"> ID="2">D-60082 Frankfurt am Main"> ID="1">GR> ID="2">Direction for the management of agricultural products (DIDAGEP)"> ID="2">241 Acharnon Street"> ID="2">GR-104 46 AthÃ ¨nes"> ID="1">E> ID="2">Ministerio de Agricultura, Pesca y AlimentaciÃ ³n"> ID="2">SecretarÃ ­a General de AlimentaciÃ ³n"> ID="2">Paseo Infanta Isabel 1"> ID="2">E-28014 Madrid"> ID="1">F> ID="2">Office national interprofessionnel des fruits, des lÃ ©gumes et de l'horticulture (Oniflhor)"> ID="2">164, rue de Javel"> ID="2">F-75015 Paris"> ID="1">IRL> ID="2">Department of agriculture, food and forestry"> ID="2">Agriculture House (7W)"> ID="2">Kildare Street"> ID="2">IRL-Dublin 2"> ID="1">I> ID="2">Ente per gli Interventi nel mercato agricolo (EIMA)"> ID="2">Via Palestro 81"> ID="2">I-00185 Roma"> ID="1">L> ID="2">Administration des services techniques de l'agriculture"> ID="2">16, route d'Esch"> ID="2">L-1470 Luxembourg"> ID="1">NL> ID="2">Produktschap voor groenten en fruit"> ID="2">Bezuidenhoutseweg 153"> ID="2">NL-2594 AG 's-Gravenhage"> ID="1">P> ID="2">Instituto Nacional de IntervenÃ §ao e Garantia AgrÃ ­cola (INGA)"> ID="2">Rua Camilo Castelo Branco, n º 45, 2 º"> ID="2">P-1000 Lisboa"> ID="1">UK> ID="2">Intervention Board Executive Agency"> ID="2">Fountain House"> ID="2">2 Queen's Walk"> ID="2">UK-Reading, Berks RG1 7QW">